Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on April 1, 2022 has been received and entered.
Currently, Claims 63-81 and 84-87 are pending.  Claims 70-72 and 74-81 are examined on the merits.   Claims 63-69, 73, and 84-87 are withdrawn.
Applicant's arguments filed April 1, 2022 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 70-83), the species powder, chromium picolinate, vitamin B12 in the reply filed on Sept. 18, 2020 is acknowledged.
Claims 63-69, 73, and 84-87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Sept. 18, 2020.

Response to Amendment

Claim Rejections - 35 USC § 101

Claims 70-72 and 74-81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
               Effective January 7, 2019, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in MPEP 2106.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). See eg. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature". 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions. 
The Markedly Different Characteristics Analysis 
The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nature-based Product Claim Analysis
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart. 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Markedly changed characteristics can include structural, functional, chemical changes. In order to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. 

Claim(s) 70, 74-76, and 81 are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
           The claims are directed to a composition comprising chromium and amylopectin (i.e. a metal and a product of maize.), which is not markedly different from its closest naturally-occurring counterpart because there is no indication that their combination or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter (i.e., a metal and a product of maize), which is a statutory category within at least one of the four categories of patent eligible subject matter. 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
(e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e a metal and a product of maize) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products). 
Note: with respect to extracts of natural products such as plants, the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source plant material. Extracts that are made simply by separating the extracted components from the non-extracted components, is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged.
Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts.  Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts. 
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. For example, and assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. 
In Claims 71, 77-80, the recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients.  Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 
PRONG TWO: Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
In Claims 72 and 76, the powder form and the addition of vitamin B12 (a product from eggs or meat) does not change the claim beyond the judicial exception and do not integrate the exception into a practical application of the exception.  A powder is a form that can be found in nature.  Vitamin B12 can be found in eggs or meat. 
Thus, the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known ingredients). 
Thus, the claimed product is not eligible subject matter under current 35 USC 101 standards.
Response to Arguments
Applicant argues that a composition comprising a mixture of ingredient is patent eligible subject matter because the composition does not occur naturally.
In response to Applicant’s argument, the claims are drawn toward an amount of chromium and an amount of amylopectin mixed together.  The properties together as part of composition compared to properties of the naturally occurring counterpart.  The chemicals are found in nature and they are combined together.  Applicant needs to show there are markedly different characteristics.  There are no specific amounts in Claim 70.  The formulation lacks specific amounts.  Even if there are structural changes, the changes are not noticeable when the amounts of extracts or peptides use are in nominal or miniscule amounts, which would not amount to much structural changes.  Thus, there are no markedly different characteristics.  

Applicant argues that amylopectin is not a natural ingredient.
In response to Applicant’s argument, amylopectin is an ingredient that is found in maize, which is a plant.  Thus, amylopectin is a product of nature.

Applicant argues that the composition as a whole should be considered.
In response to Applicant’s argument, in order for the composition to show markedly difference, the characteristic(s) of the nature-based component of the composition must be changed as compared to nature.  The inherent or innate characteristics of the naturally occurring counterpart cannot show a markedly difference.  The differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference.  There is no difference in function, structure or other properties.  Here, the composition as a whole, the composition would still be a product of nature because the Applicant has not shown any markedly different characteristic that is different from its use as a health supplement.  There is no practical application for Step 2A prong 2, which is products claimed to have physical manifestations of practical utility.  There are no additional elements here.  For Step 2B, it would be routine and conventional to mix the ingredients together to because the composition is a nutritional supplement, which is normally found as a mixture of ingredients for use in nutritional supplements (see Dickson, 2012, https://www.crnusa.org/sites/default/files/pdfs-benefits/CRN-BenefitsofNutritionalSupplements-2012.pdf).   

Applicant argues that Example 30 of the USPTO Eligibility Guidance shows that nutritional supplements are eligible for patent protection.
In response to Applicant’s argument, Applicant’s understanding of why the example is allowable is misdirected.  Naturally occurring texiol, water, etc together in the same composition would be deemed allowable in the example because there are markedly different characteristics and NOT because they do not occur together in nature.  Applicant’s composition needs to show some characteristic that is not found in the ingredients.

Applicant argues that Funk Brothers cannot be used for the rejection reasoning.
In response to Applicant’s argument, Funk Brothers is used for showing different mixtures of bacteria is NOT eligible for patent protection, unless there is better than additive effects, which is having markedly different characteristics.  Similarly, a mixture of different naturally ingredients is not eligible for patent protection, unless Applicant can show markedly different characteristics for the different weight ratios in the composition considered as a whole.    Applicant must show amounts for chromium and amylopectin in the claimed ratios to have synergistic effect to overcome the rejection based upon there being a markedly different characteristic in the claimed composition.  


Claim Rejections - 35 USC § 102


Claim(s) 70, 71, 72, 77, and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu-Wong (US 2015/0368369 A1) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
Wu-Wong teaches a composition with a metal ion complex with chromium (Claim 2) and a fiber component with amylopectin (Claim 9) for use as a dietary supplement, a beverage, a medicament, medical food for oral administration (Claim 29). The metal ion-fiber component complex comprises at least 2% wt metal ion and at least 10% wt fiber component (Claim 12).  A fiber would include a powder form.  Thus, weight ratio from 1:5 is taught for Claim 77.  Amylopectin can derive from waxy maize; thus, Claim 81 is taught.  A supplement would inherently be a mixture of all the ingredients together because a supplement is a powder or capsule with all the ingredients together.  As for the use in humans, the claims are for a product.  For human use is an intended use that does not alter the structure of the composition.

Response to Arguments
Applicant argues that there is no anticipation.
In response to Applicant’s argument, the claims are drawn toward a chromium and amylopectin as a supplement for human consumption.  Wu-Wong teaches a composition with a metal ion complex with chromium (Claim 2) and a fiber component with amylopectin (Claim 9) for use as a dietary supplement, a beverage, a medicament, medical food for oral administration (Claim 29). The metal ion-fiber component complex comprises at least 2% wt metal ion and at least 10% wt fiber component (Claim 12).  The amount of at least 2% would overlap with 2% to about 3% for the chromium.  For human use is an intended use that does not change the product.  Thus, there is anticipation.
Applicant argues that the prior art teaches away from the invention.
In response to Applicant’s argument, there is no requirement that the supplement must be given to humans.  As long as the product is taught, then the product can be used for humans because it is an intended use, which does not change the structure of the product.

Claim Rejections - 35 USC § 103
Claims 70-72 and 74-81 are rejected under 35 U.S.C. 103 as being unpatentable over Paetau-Robinson et al. (US 2012/0028891 A1) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
	
Paetau-Robinson et al. teaches a composition for increase of muscle mass, maintenance of muscle mass, weight gain or weight maintenance (Claim 3) with nutritional component such as vitamin B12 [0080], amylopectins [0090], and chromium picolinate [0105].  Supplement may be in the forms of powder, liquids [0110].  As long as the product is taught, then the product can be used for humans because it is an intended use, which does not change the structure of the product.
However, Paetau-Robinson et al. does not teach the specific amounts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising the active agent combination for the following reasons.  The reference does teach the composition for muscle health.  Paetau-Robinson et al. teaches a composition for increase of muscle mass, maintenance of muscle mass, weight gain or weight maintenance (Claim 3) with nutritional component such as vitamin B12 [0080], amylopectins [0090], and chromium picolinate [0105].  Thus, it would have been obvious to make a concentrated composition containing chromium and amylopectin for use as a supplement to the diet.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
Response to Arguments
Applicant argues that Paetu-Robinson teaches away from the invention.
In response to Applicant’s argument, Paetau-Robinson et al. teaches a composition for increase of muscle mass, maintenance of muscle mass, weight gain or weight maintenance (Claim 3) with nutritional component such as vitamin B12 [0080], amylopectins [0090], and chromium picolinate [0105].  
The reference does not specifically teach that in particular can be used to treat humans.  As long as the product is taught, then the product can be used for humans because it is an intended use, which does not change the structure of the product.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655